DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 9th, 2022 has been entered. Claims 1-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on May 9th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No.16892809 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant's amendments and arguments filed May 9th, 2022 were fully considered and persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 6, the prior art fails to teach or show, alone or in combination, the claimed key switch, where the rocker further comprises a hammer disposed on a first portion of the rocker and an actuator disposed on a second portion of the rocker; where the first portion of the rocker exists on a first side of the first and second pivot points, and where the second portion of the rocker
exists on a second side of the first and second pivot points; a spring disposed between the lower casing and the first portion of the rocker; where the spring is configured to press the hammer against the sloped surface; and where, upon depressing the plunger at least partially into the interior space, the rocker is configured to rotate about the first and second pivot points based on the hammer sliding along the sloped surface causing the actuator extends through the actuator to come between the optical emitter and the optical receiver.
The prior art, either alone or in combination, can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the spring, hammer and sloped surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833